IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,857



                          EX PARTE TWYNA LYNN SHIELDS,
                        AKA TWYNA LYNN MCGINNIS, Applicant

               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 9787 IN THE 355 TH DISTRICT COURT
                            FROM HOOD COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to ninety-nine years’ imprisonment.

        Applicant contends that her counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. The trial court has determined that counsel failed to timely file a notice

of appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time

appeal of the judgment of conviction in Cause No. 9787 from the 355th Judicial District Court of
Hood County. Applicant is ordered returned to that time at which she may give a written notice of

appeal so that she may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, she must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: March 5, 2008
Do Not Publish